            Case 5:21-cv-03368-ER Document 13 Filed 09/01/21 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER HANSON,                          :
     Plaintiff,                              :
                                             :
       v.                                    :       CIVIL ACTION NO. 21-CV-3368
                                             :
LEHIGH COUNTY DISTRICT                       :
ATTORNEY’S OFFICE, et al.,                   :
     Defendants.                             :

                                       MEMORANDUM

ROBRENO, J.                                                              SEPTEMBER 1, 2021

       Plaintiff Christopher Hanson, a prisoner currently incarcerated at SCI-Mahanoy serving a

life sentence, filed this civil action pursuant to 42 U.S.C. § 1983. Named as Defendants are the

Lehigh County District Attorney’s Office and District Attorney James B. Martin. The crux of

Hanson’s claims is that his constitutional rights have been violated by the Commonwealth’s

failure to permit DNA testing on biological evidence within the Defendants’ control. For the

following reasons, the Court will dismiss Hanson’s Complaint pursuant to 28 U.S.C. §

1915A(b)(1).

I.     FACTUAL ALLEGATIONS 1

       In 1984, Hanson was convicted by a jury of second-degree murder, rape, and conspiracy

to commit murder. Commonwealth v. Hanson, No. 2136 EDA 2018, 2019 WL 1770595, at *1

(Pa. Super. Ct. Apr. 22, 2019). The public record provides the following background to

Hanson’s convictions, which puts his current claims in context:



       1
         The following facts are taken from the allegations of the Complaint, attached exhibits,
and the public record.


                                                 1
  Case 5:21-cv-03368-ER Document 13 Filed 09/01/21 Page 2 of 14




On September 1, 1983, Hanson and Timothy Seip attended the Allentown Fair
where the two encountered sixteen-year-old Flora Reinbold. Hanson and Seip
decided to purchase some beer, after which, Reinbold accompanied them back to
Seip’s apartment. Reinbold was subsequently raped and strangled to death
through the use of her pantyhose. Hanson and Seip then threw Reinbold’s body
into the Lehigh River.

The next day, Hanson went to the police and made a statement outlining his
version of the events leading to Reinbold’s death. Specifically, Hanson alleged
that Seip was the perpetrator of the rape and murder of Reinbold, and that Hanson
had taken no part until after Reinbold was dead. Hanson subsequently led the
police to Reinbold’s body. In contrast, Seip, when providing his statement to the
police, alleged that Hanson had been the perpetrator.

Hanson and Seip were charged with criminal homicide, rape, and criminal
conspiracy. Following trial, Hanson was convicted of murder in the second
degree [footnotes omitted], rape, and criminal conspiracy. Shortly before trial,
Seip entered into a negotiated guilty plea to the charge of murder in the third
degree in return for testifying on behalf of the Commonwealth at Hanson’s trial.
Both Seip and Hanson testified at Hanson’s trial, and while the testimony of these
co-conspirators conflicted as to who was the actual perpetrator of the murder, as
both pointed the finger at the other, there were numerous matters to which there
was no disagreement. As concluded by the distinguished trial judge, the
Honorable William E. Ford, in the PCRA proceedings, the testimony at trial was
clearly sufficient to convict Hanson of these crimes as the direct perpetrator, or, in
accordance with the Commonwealth’s alternative theory, as an accomplice. The
record indicates that the trial court properly charged the jury on the alternative
theories as to each of the offenses.

Both testified that they had consumed alcohol prior to and after meeting Reinbold
at the Allentown Fair [footnote omitted]. Their trial testimony was similar in
many other important regards:

   they both agreed that Reinbold went with them voluntarily to Mr. Seip’s
   apartment in Catasauqua, Pennsylvania.;

   both admitted that the young victim was raped in the apartment;

   both testified that, after the victim had been strangled with her own
   pantyhose, they disposed of her body in the Lehigh River;

   they agreed that she was dead or near death when she was thrown into the
   river;

   both admitted that they participated in hiding evidence of the crimes; and



                                          2
  Case 5:21-cv-03368-ER Document 13 Filed 09/01/21 Page 3 of 14




   both admitted that they were together, in the presence of the young victim,
   from the time she was picked up at the Allentown Fair until her body was
   thrown into the Lehigh River.

The co-defendants differed as to who was the actual perpetrator of the rape and
the murder. Hanson contended that he was present in the apartment when Seip
raped the victim, but conceded that he did nothing to stop it. He also alleged that
Seip raped the victim a second time, at the Lehigh River, just before her body was
thrown into the river. Hanson blamed Seip for the strangulation death of the
victim.

To the contrary, Seip testified that he was present in the apartment when Hanson
raped the victim, but that he was in a different room. According to his testimony,
he did nothing to intervene. He blamed the strangulation death on Hanson.

The testimony of Lester Lewis, Seip’s employment supervisor, was
uncontroverted. He saw both co-conspirators the day after the murder. Lewis
testified that Seip had approached him and told him that he might have been
involved in a homicide. Mr. Lewis told the two of them to turn themselves into
the police. It was at that time that Hanson turned to Seip, and in the presence of
Mr. Lewis, told Seip to “Keep your mouth shut and don’t say anything more to
anybody.” Notes of Testimony, 6/8/83, at 23.

Significant uncontroverted testimony was also given by Carl Yost. Yost had been
Seip’s neighbor at all relevant times, and had lived in the same Catasauqua
apartment building. Mr. Yost was in his apartment on the night of the murder
when he heard a female scream emanating from Seip’s apartment. He went to the
door of Seip’s apartment to investigate, and heard “some shuffling noise” and
then “muffling sounds.” N.T., 6/8/83, at 227. Mr. Yost continued with the
following testimony:

   And then when I heard this voice I believed it to be Timothy Seip’s voice
   say it like this, I wasn’t sure what it was, but it is something like either, I
   will hold her mouth and you pull down her pants or something similar to
   that.

Id. Mr. Yost knocked on the door and yelled “Hey ... What's going on?” Again he
heard “shuffling noises” and “that muffling noise.” Id.

According to Mr. Yost, Seip left the apartment and went to Mr. Yost’s door. As
Mr. Yost was talking with Seip, Mr. Yost “heard still like that muffling sound,
like somebody, you know, like the girl has-was having her mouth being held shut
or something.” N.T., 6/8/83, at 229.

Mr. Yost described his grisly observations later that night coming from the Seip
apartment:

                                           3
         Case 5:21-cv-03368-ER Document 13 Filed 09/01/21 Page 4 of 14




          [I]t seemed like they were carrying somebody; you know, carrying this girl
          because I heard the voice, I know it’s a girl, and it sounded like something
          was holding the mouth shut and going down because I heard that muffling
          noise yet like she is [s]till trying to talk, but couldn’t talk.

       N.T., 6/8/83, at 232.

Hanson v. McGrady, 11 Civ. 1293, 2012 WL 1205162, at *1-3 (E.D. Pa. Mar. 16, 2012), report

and recommendation adopted, 2012 WL 1222640 (E.D. Pa. Apr. 11, 2012) (quoting

Commonwealth v. Hanson, No. 3277 EDA 2004, slip op. at 1-5 (Pa. Super. Ct. Dec. 5, 2005)).

       Hanson’s judgment of sentence was affirmed in state court and his numerous attempts to

obtain post-conviction relief were unsuccessful. See Commonwealth v. Hanson, No. 1005 EDA

2020, 2021 WL 387184, at *1 (Pa. Super. Ct. Feb. 3, 2021) (“Appellant unsuccessfully litigated

approximately fourteen collateral relief petitions between 1988 and 2019, several of which

included requests for DNA testing.”). Many of his post-conviction petitions specifically sought

DNA testing. See id. Hanson also unsuccessfully sought habeas relief in this court. See Hanson

v. McGrady, No. 11 Civ. 11293, 2014 WL 2011620, at *1 (E.D. Pa. May 16, 2014). Most

recently, the Pennsylvania Superior Court affirmed the denial of a post-conviction motion

Hanson filed seeking DNA testing, concluding that Hanson’s request for DNA testing was

untimely, that he failed to present a prima facie case of innocence warranting DNA testing under

Pennsylvania’s statute, 42 Pa. Cons. Stat. § 9543.1, and that the Commonwealth did, in fact,

instruct the jury that Hanson could be found guilty as the primary perpetrator or as an accomplice

despite Hanson’s argument to the contrary. See Hanson, 2021 WL 387184, at *4-*7.

       Hanson’s Complaint in the instant matter seeks access to biological evidence from the

crime scene for DNA testing. It appears Hanson believes that testing on the evidence will

establish that Seip, rather than Hanson, was the perpetrator. See Compl. at 8 (“Plaintiff claims he



                                                4
          Case 5:21-cv-03368-ER Document 13 Filed 09/01/21 Page 5 of 14




should have DNA testing done in this case for justice to be served and not suffer a life sentence

for crimes committed by Timothy Seip who arranged a third degree plea bargain and who is free

only serving 15 years of a ten to 20 year sentence.”).)

       Hanson asserts that he “has been asking for DNA testing for the access of evidence in the

Commonwealth[’]s possession with the record providing these facts from PCRA filings and

Hearings from 2001 and 2004, with recent 2021 Superior Affirm.” Id. at 5. He generally alleges

that “his civil rights were violated by the Commonwealth’s post-conviction procedures, not by

the initial depravation [sic] of the DNA evidence.” Id. at 3. Hanson adds that District Attorney

Martin and his Office have custody of the evidence and “may cause irreparable harm” by

denying him access to that evidence for testing. Id. at 4. The Complaint does not clearly

indicate what specific material Hanson seeks to test, explain why testing on that material could

undermine Hanson’s convictions, or discuss the relevant state procedures in any way.

       Indeed, some of Hanson’s allegations do not appear to pertain to DNA testing at all. He

describes a post-conviction hearing that took place in 1989 that appears to have addressed his

request for testing of certain biological evidence for the presence of a drug called Septra D.S.,

which Hanson had been prescribed in connection with a prostate condition. Id. at 4-5. Hanson

indicates that his request to test certain evidence for this drug was denied even though a doctor

testified that “Septra D.S. could be detected if looked for in the evidence the Commonwealth

had, from the victim in this case and if missing may support [his] version of events.” Id.

       Additionally, Hanson attached to his Complaint a copy of an opinion from the

Pennsylvania Superior Court addressing an appeal he filed from a denial of one of his numerous

post-conviction petitions. Compl. Ex. A. In that opinion, the Supreme Court vacated the trial

court’s denial of a post-conviction petition Hanson filed in 2010 on the basis that it was time-



                                                 5
            Case 5:21-cv-03368-ER Document 13 Filed 09/01/21 Page 6 of 14




barred. The Superior Court concluded that Hanson’s petition was not time-barred because he

alleged previously unknown facts to challenge his conviction in connection with an affidavit

from an individual by the name of Colie B. Chappelle “in which Chappelle sets forth personal

knowledge of an agreement between the prosecutor in [Hanson’s] case and [his] co-conspirator.”

Id. at 2. It is unclear what relevance this opinion has to Hanson’s request for DNA (or any other)

testing of biological material in this case.

        Based on these allegations, the Court understands Hanson to be bringing due process and

Eighth Amendment claims based on the Defendants refusal to remit evidence for DNA testing. 2

Compl. at 9. Hanson seeks a declaration that his rights have been violated and an injunction

“commanding the defendants to produce for analysis any biological evidence relating to the

crimes [in the underlying criminal case], including, but not limited necessarily to, evidence

collected during the investigation of the crimes . . . , as well as any biological evidence taken

from co-defendant Timothy Seip or offered by Plaintiff for comparison purposes.” Id. at 10.

Hanson also seeks the approval of a proposed plan “detailing the chain of custody that was

followed, and to be followed,” and an order shortening his sentence “to time served” in the event

the Commonwealth produces evidence that he “was not [the] culprit.” Id. at 10, 11. Hanson also




        2
          Hanson alleges that his prostate condition has worsened, in part due to inadequate
medical care during his incarceration, and that the pandemic has worsened the conditions of his
confinement. Compl. at 5-7. To the extent Hanson sought to bring claims based on these
allegations, they are not plausible because the named Defendants are not responsible for the
provision of medical care to Hanson during his incarceration or the conditions of his
confinement. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) (explaining that
“[a] defendant in a civil rights action must have personal involvement in the alleged wrongs” to
be liable for civil rights violations). Any challenges to Hanson’s conditions of his confinement
at SCI-Retreat and SCI-Mahanoy, which are located in the Middle District of Pennsylvania, see
28 U.S.C. § 118(b), must be pursued against the appropriate defendants in the appropriate
district.

                                                  6
           Case 5:21-cv-03368-ER Document 13 Filed 09/01/21 Page 7 of 14




filed a Motion for Appointment of Counsel and a “Motion to Supplement,” which essentially

seeks expedited relief due to the conditions in which Hanson is confined and again requests

counsel.

II.    STANDARD OF REVIEW

       Although Hanson has paid the filing fee and administrative fee in full, the Court is

required to screen his Complaint pursuant to 28 U.S.C. § 1915A. See Shane v. Fauver, 213 F.3d

113, 116 n.2 (3d Cir. 2000) (recognizing that the district courts have the authority to screen a

prisoner complaint pursuant to § 1915A(b)(1) even if the prisoner is not proceeding in forma

pauperis). Section 1915A requires that the Court “shall review, before docketing, if feasible or,

in any event, as soon as practicable after docketing, a complaint in a civil action in which a

prisoner seeks redress from a governmental entity or officer or employee of a governmental

entity.” 28 U.S.C. § 1915A(a). In doing so, the Court must dismiss a complaint or any portion

thereof that “is frivolous, malicious, or fails to state a claim upon which relief may be granted,”

id. § 1915A(b)(1), or that “seeks monetary relief from a defendant who is immune from such

relief,” id. § 1915A(b)(2).

       Whether a complaint fails to state a claim under § 1915A(b)(1) is governed by the same

standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6). See

Neal v. Pa. Bd. of Prob. & Parole, No. 96 Civ. 7923, 1997 WL 338838, at *1 (E.D. Pa. June 19,

1997); see also Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). Accordingly, the

Court must determine whether the complaint contains “sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). As Hanson is proceeding pro se, the Court construes his allegations

liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).



                                                  7
           Case 5:21-cv-03368-ER Document 13 Filed 09/01/21 Page 8 of 14




III.   DISCUSSION

       The vehicle by which federal constitutional claims may be brought in federal court is

Section 1983 of Title 42 of the United States Code, which provides in part:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress.

42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988). Hanson’s claims fail because he has not alleged a constitutional violation, as

discussed below.

       A.      Request for Resentencing

       Hanson’s request for early release by means of a shorter sentence is not cognizable in a §

1983 action. That is because “when a state prisoner is challenging the very fact or duration of

his physical imprisonment, and the relief he seeks is a determination that he is entitled to

immediate release or a speedier release from that imprisonment, his sole federal remedy is a writ

of habeas corpus.” See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Accordingly, any

requests for release or a shorter sentence based on new evidence of innocence or otherwise must

be made through a petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254. 3

       B.      Due Process Claims




       3
          Petitioners seeking to file a second or successive petition must first seek permission
from the United States Court of Appeals for the Third Circuit before filing the petition with the
district court. See 28 U.S.C. § 2244.
                                                  8
           Case 5:21-cv-03368-ER Document 13 Filed 09/01/21 Page 9 of 14




       Hanson’s primary claim is that Pennsylvania’s post-conviction procedures violated his

due process rights by preventing him from testing biological materials to establish either his

innocence or his diminished culpability for the crimes of conviction. 4 The United States

Supreme Court’s decision in District Attorney’s Office for the Third Judicial District v. Osborne,

557 U.S. 52 (2009) controls this claim.

       In Osborne, the Supreme Court held that the federal constitution does not provide a

broad, freestanding right to access DNA evidence in the post-conviction setting, thus concluding

that there is no such substantive due process right. Id. at 72. Specifically, the Court found that

there was no long history of such a right of access to state evidence to perform DNA testing and

the mere novelty of such a claim was reason enough to doubt that substantive due process

sustains it. Id. (quoting Reno v. Flores, 507 U.S. 292, 303 (1993)); accord Skinner v.

Switzer, 562 U.S. 521, 525 (2011) (“Osborne rejected the extension of substantive due process to

this area and left slim room for the prisoner [seeking access to DNA testing] to show that the

governing state law denies him procedural due process.”) (internal citations omitted); Grier v.

Klem, 591 F.3d 672, 678 (3d Cir. 2010) (relying upon Osborne and acknowledging that plaintiff

had no substantive due process right to access DNA evidence). Accordingly, to the extent

Hanson intended to claim a violation of substantive due process, his claim is not plausible and

must be dismissed.

       Turning to Hanson’s procedural due process claim, the Osborne Court recognized that a

prisoner retains a liberty interest in demonstrating his innocence with new evidence under state

law. Osborne, 557 U.S. at 68. As stated in Osborne,



       4
         It is unclear whether Hanson is claiming to be fully innocent of the crimes for which he
was convicted or whether he is instead alleging that he was less culpable than Seip or only
innocent of certain claims.
                                                 9
         Case 5:21-cv-03368-ER Document 13 Filed 09/01/21 Page 10 of 14




                 A criminal defendant proved guilty after a fair trial does not have the same
        liberty interests as a free man. At trial, the defendant is presumed innocent and
        may demand that the government prove its case beyond reasonable doubt. But
        once a defendant has been afforded a fair trial and convicted of the offense for
        which he was charged, the presumption of innocence disappears. Given a valid
        conviction, the criminal defendant has been constitutionally deprived of his
        liberty.

                 The State accordingly has more flexibility in deciding what procedures are
        needed in the context of postconviction relief. When a State chooses to offer help
        to those seeking relief from convictions, due process does not dictate the exact
        form such assistance must assume. Osborne’s right to due process is not parallel
        to a trial right, but rather must be analyzed in light of the fact that he has already
        been found guilty at a fair trial, and has only a limited interest in postconviction
        relief. Brady is the wrong framework.

                Instead, the question is whether consideration of Osborne’s claim within
        the framework of the State’s procedures for postconviction relief offends some
        principle of justice so rooted in the traditions and conscience of our people as to
        be ranked as fundamental, or transgresses any recognized principle of
        fundamental fairness in operation. Federal courts may upset a State’s
        postconviction relief procedures only if they are fundamentally inadequate to
        vindicate the substantive rights provided.
Id. at 68-69 (internal quotations and citations omitted). The Court saw “nothing inadequate”

about postconviction procedures that limited release upon a showing of new evidence

establishing innocence to circumstances in which the evidence was diligently pursued and

sufficiently material. Id at 70. The Osborne Court also made clear that it is the plaintiff’s

burden to demonstrate the inadequacy of the state-law procedures available to him in the context

of state post-conviction relief. Id. at 71.

        The United States Court of Appeals for the Third Circuit, in discussing Osborne, has

observed that “procedural due process does not require that a district attorney disclose all

potentially exculpatory evidence for postconviction relief to a prisoner.” Grier, 591 F.3d at 678.

Consistent with Osborne, “only when those procedures are determined fundamentally unfair or

constitutionally inadequate will a federal action under § 1983 lie.” Id. at 679. The question is



                                                 10
         Case 5:21-cv-03368-ER Document 13 Filed 09/01/21 Page 11 of 14




whether the prisoner’s “procedural due process rights, when considered within the framework of

Pennsylvania’s procedures for postconviction relief, were violated.” Id. at 679.

        Pennsylvania’s DNA testing procedures are governed by statute. See 42 Pa. Cons. Stat. §

9543.1. The statute sets forth several threshold requirements to obtain DNA testing: (1) the

evidence specified must be available for testing on the date of the motion; (2) if the evidence was

discovered prior to the applicant’s conviction, it was not already tested because (a) technology

for testing did not exist at the time of the applicant’s trial; (b) the applicant’s counsel did not

request testing in a case that went to verdict before January 1, 1995 or the evidence was tested

but newer technology could provide more accurate and substantially probative results; or (c)

counsel sought funds from the court to pay for the testing because his client was indigent, and the

court refused the request despite the client’s indigency. 42 Pa. Cons. Stat. § 9543.1(a)(2).

Additionally, under section 9543.1(c)(3), the petitioner is required to present a prima facie case

that the requested DNA testing, assuming it gives exculpatory results, would establish the

petitioner’s actual innocence of the crime. Under § 9543.1(d)(2), a court is directed not to order

the testing if it determines, after review of the trial record, that there is no reasonable possibility

that the testing would produce exculpatory evidence to establish petitioner’s actual innocence.

        Hanson has not stated a plausible claim for violation of his procedural due process rights.

He baldly claims that “his civil rights were violated by the Commonwealth’s post-conviction

procedures,” but it is not clear what aspect of these procedures he believes violated his rights,

especially since it is not clear from the Complaint in this case which materials he seeks to test,

whether those materials exist, what he seeks to test them for, and why that testing is material to

establishing his innocence or diminished responsibility. More importantly, in the context of this

case, in which the public record establishes Hanson’s guilt under a theory that he was either the



                                                   11
         Case 5:21-cv-03368-ER Document 13 Filed 09/01/21 Page 12 of 14




primary perpetrator or an accomplice, it is not clear what value DNA evidence holds at all. In

other words, even if testing supported Hanson’s version of events, i.e., that Seip was the primary

perpetrator, the state courts have already held that his convictions remain valid under a theory of

accomplice liability. See Hanson, 2021 WL 387184, at *6 (“Even if further DNA testing

revealed additional evidence of Mr. Seip’s DNA, that would not necessarily prove Appellant’s

innocence. Furthermore, a lack of Appellant’s DNA would not prove his innocence either, given

the other evidence presented at trial showing that Appellant acted as Mr. Seip’s accomplice.”).

Under these circumstances, as Hanson has received the process he was due to seek testing of the

material, it is difficult to understand how Pennsylvania’s procedures for post-conviction DNA

testing could be found “fundamentally inaccurate” to vindicate Hanson’s rights.

       Indeed, Hanson has failed to allege any facts from which the Court could conclude that

Pennsylvania’s procedures for post-conviction DNA testing, which are similar to those the

Supreme Court found adequate in Osborne, are fundamentally unfair or inadequate. Notably,

other courts have found Pennsylvania’s procedure to be adequate in the context of § 1983 cases

filed by prisoners seeking post-conviction DNA testing. See Young v. Philadelphia Cty. Dist.

Attorney’s Office, 341 F. App’x 843, 845 (3d Cir. 2009) (“In order for Pennsylvania’s procedures

to violate due process, they must offend, at a minimum, some principle of justice so rooted in the

traditions and conscience of our people to be ranked as fundamental, or they must transgress a

recognized principle of fundamental fairness in operation. We conclude that Pennsylvania’s

procedures for post-conviction relief do neither.” (internal quotations and citation omitted));

Wagner v. Dist. Att’y Allegheny Cty., Pa., No. 11 Civ. 762, 2012 WL 2090093, at *10 (W.D. Pa.

May 21, 2012) (“Wagner fails to make the difficult showing that the Pennsylvania DNA testing

procedures as discussed above are facially invalid as they contain similar requirements and


                                                 12
          Case 5:21-cv-03368-ER Document 13 Filed 09/01/21 Page 13 of 14




limitations imposed by other DNA-testing statutes, including the post-conviction statute upheld

in Osborne.”), report and recommendation adopted, 2012 WL 2089799 (W.D. Pa. June 8, 2012).

In sum, Hanson has not alleged a plausible basis for a procedural due process claim. See Spuck

v. Pennsylvania, 456 F. App’x 72, 73 (3d Cir. 2012) (per curiam) (summarily affirming

dismissal where plaintiff made “no attempt . . . to explain how Pennsylvania’s specific

procedures for postconviction DNA testing are inadequate as a matter of federal law” (footnote

omitted)); Miller v. Biden, No. 11 Civ. 707, 2014 WL 3385678, at *2 (D. Del. July 9, 2014)

(dismissing pleading that “fail[ed] to contain allegations explaining how Delaware’s

postconviction procedures for disclosure of alleged exculpatory are inadequate as a matter of

law”).

         C.     Eighth Amendment Claims

         Hanson also characterizes the denial of biological evidence for DNA testing as an Eighth

Amendment violation. Courts presented with similar claims have held, consistent with Osborne,

that the refusal to provide a prisoner with postconviction DNA testing does not violate the Eighth

Amendment’s prohibition against cruel and unusual punishment. Accord Alvarez v. Att’y Gen.

for Fla., 679 F.3d 1257, 1265 (11th Cir. 2012) (“We can discern no conceivable basis in this

case, nor has Alvarez provided us with one, for attempting an end-run around the Osborne

holding under the cloak of the . . . Eighth Amendment[].”); see also McKithen v. Brown, 626

F.3d 143, 155 (2d Cir. 2010) (explaining that “‘[t]he only way the Eighth Amendment is possibly

implicated,’ as a legal means for compelling the disclosure of evidence for post-conviction DNA

testing, ‘is if it permits a freestanding claim of actual innocence. . . .’ [But] “[t]he Supreme

Court has left conspicuously unanswered the question whether the Eighth Amendment provides

such a freestanding claim,” although it has noted the “‘difficult questions such a right would pose


                                                 13
         Case 5:21-cv-03368-ER Document 13 Filed 09/01/21 Page 14 of 14




and the high standard any claimant would have to meet.’”) (quoting Osborne); Young, 341 F.

App’x at 845 n.1 (“The absence of a federal constitutional right to post-conviction DNA

evidence forecloses Young’s Eighth Amendment claim, which rested upon his due process

argument.”); Williams v. McCulloch, No. 15 Civ. 70, 2015 WL 222170, at *3 (E.D. Mo. Jan. 14,

2015) (“The state’s refusal to conduct DNA testing is not punishment. Therefore, there is no

Eighth Amendment violation.”); Nelson v. Preleski, Civ. 20 Civ. 778, 2020 WL 4937991, at *9

(D. Conn. Aug. 24, 2020) (“[C]onsonant with Osborne’s reasoning in declining to recognize a

substantive due process right, this court finds that Nelson has no right under the Eighth

Amendment to release of evidence for postconviction DNA testing.”). Accordingly, Hanson’s

Eighth Amendment claims are not plausible and will be dismissed with prejudice.

IV.    CONCLUSION

       For the foregoing reasons, the Court will dismiss Hanson’s Complaint for failure to state

a claim, pursuant to 28 U.S.C. § 1915A(b)(1) as to all Defendants. Hanson will not be given

leave to amend because the Court concludes that the defects in Hanson’s claims are not curable,

such that amendment would be futile. Hanson’s Motion for Counsel and Motion to Supplement

will be denied. See Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993) (in determining whether

appointment of counsel is appropriate, the Court should first determine whether plaintiff’s

lawsuit has a legal basis). An appropriate Order follows.

                                              BY THE COURT:



                                              /s/ Eduardo C. Robreno__________
                                              EDUARDO C. ROBRENO, J.




                                                14
